Citation Nr: 0821586	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  02 03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to June 1966 
and from July 1969 to June 1970.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 2005, when the benefit sought was 
denied.  The veteran perfected an appeal of this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 memorandum decision, the Court 
vacated the Board's February 2005 decision and remanded the 
matter for further evidentiary development.  

We note that concurrent with the Court appeal, the veteran 
filed an original claim for entitlement to service connection 
for bilateral hearing loss and that the RO is proceeding with 
action on that claim.  

In written argument, the veteran's attorney raises the 
question of whether the veteran's currently-shown heart 
disease is related to his service-connected PTSD.  This claim 
for secondary service connection is referred to the RO for 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In multiple statements submitted in support of his claim for 
an increased disability rating for PTSD, the veteran reported 
that he did not receive medical treatment for his PTSD.  
However, in a December 2002 statement, he indicated that his 
treating physician at the Brecksville VA medical center had 
prescribed Zoloft for his symptoms of depression.  Both 
parties to this case have advocated to the Court that these 
VA medical records should be obtained for review in the 
veteran's appeal, and in the Court's memorandum decision, the 
Court agreed that all VA medical records generated during the 
appeal period are relevant to this appeal and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the veteran at 
the Brecksville VA facility dated from 1999 to 
the present.

2.  After the development requested above has 
been completed, the RO should again review the 
record, to include accomplishing any additional 
evidentiary development which may become 
apparent, such as obtaining another VA 
examination, if indicated.  If the benefit 
sought on appeal remains denied, the veteran 
and attorney should be furnished a supplemental 
statement of the case and given the opportunity 
to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

